Name: Council Regulation (EC) No 3368/94 of 20 December 1994 allocating, for 1995, catch quotas between Member States for vessels fishing in Estonian waters
 Type: Regulation
 Subject Matter: fisheries;  economic geography;  maritime and inland waterway transport;  Europe
 Date Published: nan

 No L 363/80 Official Journal of the European Communities 31 . 12 . 94 COUNCIL REGULATION (EC) No 3368/94 of 20 December 1994 allocating, for 1995, catch quotas betweenMember States for vessels fishing in Estonian waters Whereas to ensure efficient management of the catch possi ­ bilities available in Estonian waters, they should be allocated among the Member States as quotas in accordance with Article 8 of Regulation (EEC) No 3760/92; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fish ­ eries policy (3), HAS ADOPTED THIS REGULATION Article 1 From 1 January to 31 December 1995 vessels flying the flag of a Member State are hereby authorized to make catches within the quota limits set out in the Annex in waters falling within the fisheries jurisdiction of Estonia. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Com ­ munity, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture 0, and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission, Whereas, in accordance with the procedure provided for in the Agreement on fisheries relations between the European Economic Community and the Republic of Estonia (2), and in particular Articles 3 and 6 thereof, the Community as con ­ stituted on 3 1 December 1994 and Estonia have held consul ­ tations concerning their mutual fishing rights for 1995 and the management of common living resources ; Whereas, in accordance with the procedure provided for in the agreement on fisheries of 24 February 1993 between the Kingdom of Sweden and the Republic of Estonia, Sweden and Estonia have held consultations concerning their mutual fishing rights for 1995 ; Whereas, in accordance with the procedure provided for in the agreement on fisheries of 21 January 1994 between the Republic ofFinland and the Republic ofEstonia, Finland and Estonia have held consultations concerning their mutual fishing rights for 1995 ; Whereas, in accordance withArticles 96 and 124 of the 1994 Act of Accession, fisheries agreements concluded by the Republic of Finland and the Kingdom of Sweden with third countries shall be managed by the Community; Whereas, in the course of these consultations, the delegations agreed to recommend to their respective authorities that cer ­ tain catch quotas for 1995 should be fixed for the vessels of the other Party; Whereas the necessary measures should be taken to imple ­ ment, for 1995, the results of the consultations held with Estonia; Article 2 1 . The financial contribution provided for in Article 7 of the Agreement on Fisheries Relations between the European Economic Community and Estonia shall be set for the period referred to inArticle 1 at ECU 590 400 payable to an account designated by Estonia. 2. The financial contribution provided for in Article 8 of that Agreement shall be set for the period referred to in Article 1 at ECU 59 000 payable to an account designated by Estonia. Article 3 This Regulation shall enter into force on 1 January 1995. However, for the new Member States, this Regulation enters into force on the date of accession. This Regulation shall be binding in its entirety and directly applicable m all Member States . Done at Brussels, 20 December 1994 . For the Council The President J. BORCHERT 0) OJ No L 389, 31 . 12. 1992, p. 1 . (2) OJ No L 56, 9. 3 . 1993, p. 2. (3) OJ No L 261 , 20. 10. 1993, p. 1 . 31 . 12. 94 No L 363/81Official Journal of the European Communities ' ANNEX Allocation of Community catch quotas in Estonian waters for 1995 (in metric tonnes, fresh round weight; for salmon: numbers of individual fish) Species ICESdivision Community catch quotas Quotas allocated to Member States Cod HI d 600 Denmark 345 Finland SO Germany 155 Sweden 50 Herring III d 10 500 Denmark 5 700 Germany 4 300 Sweden 500 Salmon III d 5 000(0 Denmark 2 700 0 Finland 2 000 0) Germany 300 0 Sprat m d 22 500 Denmark 15 800 Germany 4 200 Sweden 2 500 Herring/Sprat HI d 2 000 Finland 2 000 (') Number of individual fish.